Military pay; active duty pay; passed over for promotion. — Plaintiff a major in the Air Force of the United States, who was passed over for promotion to lieutenant colonel in 1960 and 1961, claims that he was best qualified for promotion under the applicable law and regulations relating to promotions, and that the Secretary of the Air Force acted arbitrarily in not promoting him. Plaintiff sues to recover the pay of a lieutenant colonel and also seeks other affirmative relief regarding his status. The case came before the court on the parties’ motions for summary judgment. Upon consideration thereof, together with oral argument of counsel, and on the basis of the court’s decision in Donnelly v. United States, 133 Ct. Cl. 120, the court concluded that plaintiff’s petition failed to state a claim within the jurisdiction of the court and, on December 17,1962, ordered that the petition be dismissed.